internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-111358-98 date date fcorp a corp b corp c corp d corp e corp f fcorp g fcorp h fcorp i fcorp j country x country y state m city k industry q date b date c date d date e date f b c d e f g h i j k m n o p q amount a amount b amount c stock exchange stock exchange stock exchange stock exchange p commission r act s office t act article u new treaty old treaty this is in reply to your letter dated date requesting rulings concerning the federal tax consequences of a proposed transaction additional information was submitted in submissions dated date date date date date date date date date date date date date date date date and date requested rulings and through will be addressed in separate letter rulings fcorp a is a country x property and casualty insurance corporation that is taxable under sec_842 fcorp a conducts a property and casualty insurance_business insurance_business in the united_states through a branch operation branch fcorp a owns unencumbered office buildings real_property that represent a material portion of the assets that support the insurance liabilities branch insurance liabilities and statutory surplus of the branch operations fcorp a owns all of the common_stock and all of the preferred_stock of corp b a domestic holding_company and common parent of an u s consolidated_group corp b is not engaged in the insurance_business corp b owns all the stock of corp c as well as the stock of various domestic subsidiaries which form the corp b consolidated_group corp b owns b percent of corp d the remaining corp d stock is owned by the branch prior to the transactions described below the branch will remit to the home_office of fcorp a home_office the corp d stock it owns to accomplish a domestication of branch’s business the following steps have been taken or are proposed a b c d corp b has formed a new corporation corp e by contributing cash to corp e in exchange for all of corp e’s stock corp b will also contribute all of the stock of corp c to corp e corp e will conduct the u s insurance_business as a domestic_corporation fcorp a will mortgage the real_property fcorp a will form corp f a real_property_holding_company and will transfer the real_property to corp f in exchange for the constructive issuance of corp f shares and corp f’s assumption of the new mortgage liability fcorp a will not be liable for the mortgage because corp f will assume all liability under the loan agreement the branch will then remit the corp f stock to the home_office fcorp a will transfer all of the u s insurance branch assets and the real_property mortgage proceeds directly to corp e corp e will assume all of the branch’s liabilities fcorp a will contribute the corp b preferred_stock to corp b corp b will issue additional shares of corp b stock to fcorp a even though fcorp a’s transfer of u s insurance assets is directly to corp e fcorp a will transfer the real_property mortgage proceeds to corp e to replace the value of the real_property that left the insurance_business corp e needs that value to satisfy the state m insurance commissioner that corp e will be able to pay insurance claims to accomplish the transaction described in paragraph d above under state law the branch will file an application to domesticate with the state m superintendent of insurance the branch will ask each other jurisdiction to approve the transferring or reissuing of the branch’s licenses to corp e and will arrange for any deposited funds to be held in the name of corp e after the branch has obtained the approval in principle from all of the other jurisdictions the branch will file a certified copy of the instrument of transfer and assumption with the state m superintendent of insurance making the domestication effective by this act the branch will transfer all its assets and liabilities to corp e as a matter of state m law the branch’s existence as an entity authorized to conduct the insurance_business will cease and its licenses will be reconstituted and reissued in the name of corp e on date d fcorp a and fcorp g a country y corporation entered into a conditional merger agreement pursuant to this merger agreement in general fcorp a and fcorp g will combine their worldwide insurance and industry q businesses under a single country x company fcorp h on a planned closing date the merger transaction fcorp a will become a subsidiary of fcorp h pursuant to the planned merger transaction fcorp h will be owned c percent by value by fcorp j a publicly traded country y corporation owned initially by the former fcorp g shareholders and d percent by value by fcorp i a publicly traded country x corporation owned initially by the former fcorp a shareholders in addition fcorp a and its country x subsidiaries will undertake various reorganizational steps in connection with the planned merger transaction the merger transaction’s closing in the form described above is conditioned on receiving approvals for the transaction from i the shareholders of fcorp a and fcorp g ii u s country y and country x regulators and iii others all such approvals were obtained and the merger became effective on date f the following representations have been made with respect to fcorp a’s transfer of branch assets described above other than as described in representation below no stock_or_securities will be issued for services rendered to or for the benefit of corp b in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of corp b that is not evidenced by a security or for interest on indebtedness of corp b which accrued on or after the beginning of the holding_period of fcorp a for the debt all rights title and interests for each copyright in each medium of exploitation will be transferred by fcorp a to corp b the technical know-how in the form of computer_software being transferred in exchange for stock under sec_351 is property within the meaning of revrul_64_56 1964_1_cb_133 and as such is afforded substantial legal protection against unauthorized disclosure and use under the laws of country x and or the united_states any services to be performed in connection with the transfer of the property are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or fcorp a will be compensated by a fee negotiated at arm’s length in consideration other than stock_or_securities of corp b unless such stock_or_securities are identified for any other services to be performed on behalf of corp b the know-how is secret in that it is known only by fcorp a and those confidential employees who require the know-how for use in the conduct of the activities to which it is related adequate steps have been taken to safeguard the know-how against unauthorized disclosure while the know-how may or may not be patentable it is original unique and novel the know-how is not revealed by a patent is not the subject of a patent application nor is it disclosed by the products of fcorp a the know-how does not represent mere knowledge or efficiency resulting from experience or mere skill in manipulation or total accumulated experience and skill of fcorp a while the know-how is in the form of computer_software the property being transferred amounts to more than the mere naked right to the tangible evidence ie the computer tape or discs of that know-how the know-how has not been developed by fcorp a specifically for corp b the know-how does not involve assisting in matters such as construction or design and layout of facilities the know-how does not involve the training of corp b’s employees that is essentially educational in nature technical information of a related or similar nature such as new developments in the field will not be furnished on a continuing basis without adequate compensation therefor in the manner prescribed for services in representation above none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house fcorp a will not retain any rights in the property transferred actually or constructively to corp b the value of the stock deemed to be received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts if any the adjusted_basis and the fair_market_value of the assets deemed to be transferred by fcorp a to corp b will in each instance be equal to or exceed the sum of the liabilities deemed to be assumed by corp b plus any liabilities to which the transferred assets are subject the liabilities of fcorp a deemed to be assumed by corp b were incurred in the ordinary course of business and are associated with the assets to be transferred there will be no indebtedness created in favor of fcorp a as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of corp b to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of corp b any issuance of stock for services any exercise of corp b stock_rights warrants or subscriptions any public offering of corp b stock and any sale exchange transfer by gift or other_disposition of any of the stock of corp b to be received in the exchange fcorp a will be in control of corp b within the meaning of sec_368 fcorp a will receive stock approximately equal to the net value of the property transferred to corp b corp b will remain in existence and apart from the deemed transfer of property to corp e will retain and use the property transferred to it in a trade_or_business apart from the deemed transfer of property to corp e there is no plan or intention by corp b to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction corp b will not be an investment_company within the meaning of sec_351 and sec_1_351-1 fcorp a is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of any debtor corp b will not be a personal_service_corporation within the meaning of sec_269a the following representations have been made with respect to any transfer of branch assets that may be deemed to be made by corp b to corp e other than as described in representation below no stock_or_securities will be issued for services rendered to or for the benefit of corp e in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of corp e that is not evidenced by a security or for interest on indebtedness of corp e which accrued on or after the beginning of the holding_period of corp b for the debt all rights title and interests for each copyright in each medium of exploitation will be deemed to be transferred by corp b to corp e the technical know-how in the form of computer_software being transferred in exchange for stock under sec_351 is property within the meaning of revrul_64_56 1964_1_cb_133 and as such is afforded substantial legal protection against unauthorized disclosure and use under the laws of country x and or the united_states any services to be performed in connection with the transfer of the property are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or corp b will be compensated by a fee negotiated at arm’s length in consideration other than stock_or_securities of corp e unless such stock_or_securities are identified for any other services to be performed on behalf of corp e the know-how is secret in that it is known only by corp b and any confidential employees who require the know-how for use in the conduct of the activities to which it is related adequate steps have been taken to safeguard the know-how against unauthorized disclosure while the know-how may or may not be patentable it is original unique and novel the know-how is not revealed by a patent is not the subject of a patent application nor is it disclosed by any products of corp b the know-how does not represent mere knowledge or efficiency resulting from experience or mere skill in manipulation or total accumulated experience and skill of corp b while the know-how is in the form of computer_software the property being transferred amounts to more than the mere naked right to the tangible evidence ie the computer tape or discs of that know-how the know-how has not been developed by corp b specifically for corp e the know-how does not involve assisting in matters such as construction or design and layout of facilities the know-how does not involve the training of corp e’s employees that is essentially educational in nature technical information of a related or similar nature such as new developments in the field will not be furnished on a continuing basis without adequate compensation therefor in the manner prescribed for services in representation above none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house corp b will not retain any rights in the property transferred actually or constructively to corp e the value of the stock deemed to be received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts if any the adjusted_basis and the fair_market_value of the assets deemed to be transferred by corp b to corp e will in each instance be equal to or exceed the sum of the liabilities deemed to be assumed by corp e plus any liabilities to which the transferred assets are subject the liabilities of corp b deemed to be assumed by corp e were incurred by the branch in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between corp e and corp b and there will be no indebtedness actually created in favor of corp b as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of corp e to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of corp e any issuance of stock for services any exercise of corp e stock_rights warrants or subscriptions any public offering of corp e stock and any sale exchange transfer by gift or other_disposition of any of the stock of corp e to be received in the exchange corp b will be in control of corp e within the meaning of sec_368 corp b will receive stock actually and constructively approximately equal to the net value of the property deemed transferred to corp e corp e will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by corp e to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction corp e will not be an investment_company within the meaning of sec_351 and regulations sec_1_351-1 corp b is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor corp e will not be a personal_service_corporation within the meaning of sec_269a the following representations have been made with respect to the transfer of the real_property in exchange for the constructive issuance of additional corp f shares and corp f’s assumption of the mortgage liability no stock_or_securities will be issued for services rendered to or for the benefit of corp f in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of corp f that is not evidenced by a security or for interest on indebtedness of corp f which accrued on or after the beginning of the holding_period of fcorp a for the debt the transfer is not the result of the solicitation by a promoter broker or investment house fcorp a will not retain any rights in the property transferred to corp f if the transfer to corp f occurs before the domestication fcorp a will retain a leasehold interest in the real_property until the domestication the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts if any the adjusted_basis and the fair_market_value of the assets to be transferred by fcorp a to corp f will in each instance be equal to or exceed the sum of the liabilities to be assumed by corp f plus any liabilities to which the transferred assets are subject there is no indebtedness between corp f and fcorp a and there will be no indebtedness created in favor of fcorp a as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of corp f to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of corp f any issuance of stock for services any exercise of corp f stock_rights warrants or subscriptions any public offering of corp f stock and any sale exchange transfer by gift or other_disposition of any of the stock of corp f to be received in the exchange fcorp a will be in control of corp f within the meaning of sec_368 fcorp a will be deemed to receive stock approximately equal to the net value of the property transferred to corp f corp f will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by corp f to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction corp f will not be an investment_company within the meaning of sec_351 and sec_1_351-1 fcorp a is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of any debtor corp f will not be a personal_service_corporation within the meaning of sec_269a the stock of corp f represents an united_states_real_property_interest within the meaning of sec_897 and the regulations thereunder immediately_after_the_exchange the filing_requirements of temp sec_1_897-5t as modified by notice_89_57 will be met corp f will constitute a u s real_property holding corporation within the meaning of sec_897 and the regulations thereunder each of the foreign entities referred to in the ruling_request relating to fcorp a and its subsidiaries is a corporation within the meaning of sec_7701 all of the assets to be transferred by fcorp a to corp f and corp e are assets used by fcorp a in its branch operation and are denominated in u s dollars which is the functional_currency of the branch there is no plan or intention for the stock of either corp f or corp b to be transferred to or disposed of to any person the following representations have been made regarding the termination of the branch following the branch’s remittance of its corp d stock to home_office its transfer of the real_property to corp f and remittance of the corp f stock to home_office its transfer of the branch assets and liabilities to corp e and its transfer of corp b preferred_stock to corp b fcorp a will no longer be engaged in business in the united_states neither corp b corp e nor corp f will elect under temp sec_1_884-2t to carry over any of the branch’s effectively_connected_earnings_and_profits into their earnings_and_profits fcorp a is incorporated under the laws of country x and is treated as a resident of country x for country x tax purposes fcorp a has only one class of shares outstanding fcorp a’s shares are listed and traded on stock exchange stock exchange is officially recognized sanctioned or supervised by the p commission pursuant to the r act stock exchange is the principal exchange in country x the annual value of all shares traded on stock exchange exceeded dollar_figure billion during and respectively stock exchange became operational in as successor to the stock exchange stock exchange and stock exchange exchanges fcorp a’s shares were traded on the stock exchange prior to their listing on the stock exchange the annual value of all shares traded on the stock exchange exceeded dollar_figure billion during and respectively stock exchange does not have more than one tier or market level on which stock may be separately listed or traded the number of fcorp a’s shares that will be traded on stock exchange during will exceed the number of fcorp a’s shares that will be traded during on established securities markets in any other single country trades in fcorp a’s shares will be effected on stock exchange other than in de_minimis quantities on at least days during the aggregate number of fcorp a’s shares traded on stock exchange during will be at least percent of the average number of fcorp a shares outstanding during as a result of the merger transaction fcorp a anticipates that substantially_all of its stock will become wholly owned by a country x holding_company fcorp h for more than days during the last calendar_quarter of during any period in when fcorp a’s stock is wholly owned by fcorp h another country x corporation fcorp i will own d percent of the value of the shares of fcorp h fcorp i will be incorporated under the laws of country x and treated as a resident of country x for country x tax purposes fcorp i will have only one class of shares outstanding during fcorp i’s shares will be listed and traded on stock exchange beginning within a day after the closing of the merger transaction the number of fcorp i’s shares that will be traded on stock exchange during will exceed the number of fcorp i’s shares that will be traded during on established securities markets in any other single country purely because of a necessary time lag between fcorp i’s incorporation and the commencement of trading in its shares on stock exchange trades in fcorp i’s shares may not be effected on stock exchange other than in de_minimis quantities on at least 6th the number of days in fcorp i’s short taxable_year ending on date purely because of a necessary time lag between fcorp i’s incorporation and the commencement of trading in its shares on stock exchange the aggregate number of fcorp i’s shares traded on stock exchange during fcorp i’s short taxable_year ending on date may not be a percentage of the average number of fcorp i shares outstanding during that taxable_year which is at least percent of the number of days in that taxable_year divided by fcorp a does not anticipate that any one or more persons each of whom beneficially own sec_5 percent or more of the outstanding shares of fcorp i will own in the aggregate percent or more of the outstanding shares of fcorp i for more than days during after fcorp i’s shares become listed on stock exchange fcorp a’s primary and predominant business activity is the issuing of insurance or the reinsuring of risks underwritten by insurance_companies fcorp a is engaged in the active_conduct of an insurance_business in country x for the ratio of the value of fcorp a’s assets used or held for use in the active_conduct of its business in country x at the close of the taxable_year to the value of all fcorp a’s assets at the close of the year will be approximately g percent for the ratio of gross premiums received by fcorp a from the active_conduct of its business in country x that are derived from country x sources to the worldwide gross premiums of fcorp a will be approximately h percent for the ratio of fcorp a’s payroll expenses in country x to its worldwide payroll expenses including commissions paid to agents will be approximately f percent fcorp a was incorporated by country x businessmen in country x in date b to provide commercial insurance in the local market the building which houses fcorp a’s headquarters in city k was purchased in date c and fcorp a has been headquartered at that address ever since fcorp a’s premium income in country x in the last year for which audited financial statements are currently available was approximately amount a representing approximately e percent of the total country x insurance market and placing fcorp a as the q largest insurer in the country x market fcorp a has approximately o employees worldwide of whom approximately p are employed in country x representing approximately k percent of the worldwide total fcorp a operates at approximately m locations throughout country x fcorp a is regulated in country x as an insurance_company by the s office pursuant to the t act the majority of fcorp a’s board_of directors are individuals resident in country x fcorp a also conducts insurance and other businesses in country x through at least n wholly owned subsidiaries operating there fcorp a received a ruling dated date e confirming that it would be treated as a qualified_resident of country x for its taxable years ending date and fcorp a received a letter from the irs dated date e declining to rule on fcorp a’s status as a qualified_resident of country x for its taxable years ending date and on the grounds that it is clear from the facts of the case that the corporation meets the requirements of one of the three safe harbors in sec_1_884-5 fcorp a intends to file a treaty-based return position disclosure statement with its tax_return pursuant to sec_301_6114-1 and to include in that statement an election under article u of the new treaty to continue to apply the provisions of the old treaty for the twelve-month period beginning on date regarding the transaction described in paragraph d above the service recognizes that there are arguments favoring treatment of fcorp a’s transfer of assets to corp e and corp e’s assumption_of_liabilities as a double drop of such assets and liabilities first to corp b and then to corp e each in exchange for transferee stock similarly the service recognizes that there are arguments favoring treatment of the transaction as a transfer of assets and liabilities from fcorp a to corp e in exchange for corp e stock followed by fcorp a’s contribution of the corp e stock to corp b without expressing any opinion as to whether either of these recasts is more appropriate than the other and based solely on the information submitted and the representations set forth above which are intended to relate to both recasts we rule as follows with respect to the transactions described in paragraphs a and d above no gain_or_loss will be recognized by fcorp a by reason of its transfer of corp b preferred_stock and branch assets and the assumption of the branch liabilities sec_351 and sec_357 corp b shall not recognize gain_or_loss upon the constructive if any or actual receipt of branch assets or corp b preferred_stock from fcorp a sec_1032 corp b shall not recognize gain_or_loss upon any transfer of corp c stock cash or branch assets that it made or may be deemed to have made to corp e and corp e’s assumption_of_liabilities sec_351 and sec_357 no gain_or_loss will be recognized by corp e on its receipt of branch assets or corp c stock and cash sec_1032 the basis of the corp b stock received by fcorp a will equal the sum of the bases of the branch assets and corp b preferred_stock transferred by fcorp a and decreased by the sum of the liabilities assumed by corp e and the liabilities to which the transferred assets are subject sec_358 and d the basis of the corp e stock received by corp b will equal the sum of the cash transferred by corp b corp b’s basis in the corp c stock transferred by corp b and fcorp a’s bases in the branch assets transferred by fcorp a decreased by the sum of the liabilities assumed by corp e and the liabilities to which the transferred assets are subject sec_358 and d corp e’s basis in each branch asset transferred to corp e will equal the basis of that asset in the hands of fcorp a immediately before the exchange corp e’s basis in the corp c stock transferred to corp e will equal the basis of that stock in the hands of corp b immediately before the exchange sec_362 the holding_period of each transferred branch asset in the hands of corp e will be the same as the holding_period of that asset in the hands of fcorp a immediately before the exchange sec_1223 the holding_period of the transferred corp c stock in the hands of corp e will be the same as the holding_period of the corp c stock in the hands of corp b immediately before the exchange sec_1223 corp e will not be prohibited from joining in the filing of a consolidated_return with the corp b consolidated_group immediately after the transaction by reason of the application of sec_1504 any branch insurance liabilities that are assumed in the transaction and have not yet been taken into account by the branch under its methods_of_accounting will be excluded for purposes of sec_357 and sec_358 revrul_95_74 1995_2_cb_36 any branch insurance liabilities that are assumed in the transaction and have not yet been taken into account by the branch under its methods_of_accounting will be deducted or capitalized by corp e to the extent they would have been deducted or capitalized by the branch had they not been assumed by corp e revrul_95_74 the transfer of branch assets and branch insurance liabilities in the transaction as described above will not be treated as reinsurance transactions for the taxable_year in which fcorp a transfers the branch’s insurance policies in the transaction i the branch will include in its reserves as of the close of the year for purposes of sec_832 the ending balances of the reserves described in sec_832 that the branch held for its insurance policies immediately before the transfer and ii the branch will not be entitled to a deduction under sec_832 for transferring assets in consideration of the assumption of branch insurance liabilities under the transferred policies for the taxable_year in which the branch’s insurance policies are transferred to corp e in the transaction i corp e will include in its reserves at the beginning of such year for purposes of sec_832 the ending balances of the reserves described in sec_832 that the branch held for the policies immediately before the transfer and ii corp e will not take into premium income under sec_832 any amount with respect to the assets transferred to it in consideration of its assumption of branch insurance liabilities under the transferred policies any stock or obligation transferred by fcorp a and received by corp e will be deemed acquired by corp e for purposes of sec_832 on the date such stock or obligation was acquired by fcorp a for purposes of sec_832 nothing in this transaction shall cause corp b to be treated as an insurance_company for purposes of subchapter_l if it would not otherwise be so treated with respect to the transfer to corp f described in paragraph c above based solely on the information submitted and provided that i corp f will constitute a u s real_property holding corporation within the meaning of sec_897 and the regulations thereunder immediately_after_the_exchange and ii the filing_requirements of temp sec_1_897-5t as modified by notice_89_57 will be met it is held that no gain_or_loss will be recognized by fcorp a on the exchange of assets for corp f stock and corp f’s assumption_of_liabilities sec_351 sec_357 sec_897 and temp sec_1_897-6t no gain will be recognized by fcorp a by reason of sec_357 as a result of the assumption of the new mortgage liability no gain_or_loss will be recognized by corp f on its receipt of assets from fcorp a sec_1032 the basis of the corp f stock in the hands of fcorp a will be increased by the sum of the bases of the assets transferred by fcorp a and decreased by the sum of the liabilities assumed and the liabilities to which the transferred assets are subject sec_358 and d the basis of each transferred asset in the hands of corp f will equal the basis of that asset in the hands of fcorp a immediately before the exchange sec_362 the holding_period of each transferred asset in the hands of corp f will be the same as the holding_period of that asset in the hands of fcorp a immediately before the exchange sec_1223 sec_884 imposes a branch_profits_tax on a foreign_corporation equal to percent of the dividend_equivalent_amount for the taxable_year for taxable years beginning on or after date sec_884 provides that the term dividend_equivalent_amount means the foreign corporation’s effectively_connected_earnings_and_profits for the taxable_year as reduced or increased by changes in the corporation’s u_s_net_equity for the taxable_year limited by the amount of the foreign corporation’s accumulated_effectively_connected_earnings_and_profits as defined in sec_884 as of the close of its preceding_taxable_year sec_884 provides that the term effectively_connected_earnings_and_profits means earnings_and_profits without diminution by reason of any distributions made during the taxable_year which are attributable to income which is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business within the united_states sec_884 provides that the term u_s_net_equity means u_s_assets reduced by u_s_liabilities sec_884 defines the term u_s_assets to mean the money and aggregate adjusted bases of property of the foreign_corporation treated as connected with the conduct of a trade of business in the united_states under regulations prescribed by the secretary sec_1_884-1 provides that the term u s asset means an asset of a foreign_corporation that is held by the corporation as of the determination_date if all income produced by the asset on the determination_date is effectively_connected_income and all gain from the disposition of the asset would be effectively_connected_income if the asset were disposed of on that date and the disposition produced gain sec_1_884-1 provides that in the case of an asset that does not produce income the determination of whether income from the asset would be effectively_connected_income will be made under the principles of sec_864 and the regulations thereunder but without regard to sec_1_864-4 sec_864 provides that in determining whether gain_or_loss from sources within the united_states from the sale_or_exchange of capital assets is effectively connected with the conduct_of_a_trade_or_business within the united_states the factors taken into account will include whether the income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business as described in sec_1_864-4 or the activities of such trade_or_business were a material factor in the realization of the income gain_or_loss as described in sec_1 c sec_1_864-4 provides that except as provided in sec_1_864-4 stock of a corporation whether domestic or foreign will not be treated as an asset used in or held for use in the conduct_of_a_trade_or_business in the united_states sec_1_864-4 s tock held by foreign insurance_companies is reserved sec_1_864-4 provides that the business_activities_test for effectively_connected_income is satisfied with respect to an asset if it produces income relating to the active_conduct of the taxpayer’s trade_or_business in the united_states fcorp a represents that following fcorp a’s transfer of the real_property to corp f and the branch’s assets and liabilities to corp e fcorp a will no longer be engaged in business in the united_states based solely on the information submitted we conclude that following fcorp a’s transfer of the real_property to corp f and the branch’s assets and liabilities to corp e fcorp a will be deemed to have reduced its u_s_assets and liabilities as defined in sec_884 to zero sec_884 imposes on a foreign_corporation a tax equal to percent of the dividend_equivalent_amount for the taxable_year for taxable years beginning on or after date temp sec_1_884-2t provides special rules that apply to the transfer by a foreign_corporation engaged or deemed engaged in the conduct of a u s trade_or_business of part or all of its u_s_assets to a domestic_corporation in exchange for stock_or_securities in the transferee in a transaction that qualifies under sec_351 provided that immediately after the transaction the transferor is in control as defined in sec_368 of the transferee without regard to other transferors temp sec_1_884-2t provides that the exemption from the tax imposed by sec_884 provided by temp sec_1_884-2t for a complete termination of a u s trade_or_business is not available for a taxable_year in which the foreign_corporation transfers all or a part of its u_s_assets to a domestic_corporation in a sec_351 transaction temp sec_1_884-2t provides that the transferor’s dividend_equivalent_amount for the taxable_year in which a sec_351 transaction occurs will be determined under the provisions of sec_1_884-1 as modified by temp sec_1_884-2t provided that the transferee elects under temp sec_1_884-2t to be allocated a proportionate amount of the transferor’s effectively_connected_earnings_and_profits and non-previously taxed accumulated_effectively_connected_earnings_and_profits and the foreign_corporation files a statement as provided in temp sec_1_884-2t and complies with the agreement included in such statement with respect to a subsequent disposition of the transferee’s stock temp sec_1_884-2t provides that pursuant to the termination or incorporation of a u s trade_or_business of a foreign_corporation under sec_351 the transferee may elect to be allocated a proportionate amount of the transferor’s effectively_connected_earnings_and_profits fcorp a represents that neither corp b corp e nor corp f will elect under temp sec_1_884-2t to carry over any of the branch’s effectively_connected_earnings_and_profits into their earnings_and_profits fcorp a also represents that it intends to file a treaty-based return position disclosure statement with its tax_return pursuant to sec_301_6114-1 and to include in that statement an election under article u of the new treaty to continue to apply the provisions of the old treaty for the twelve-month period beginning on date based solely on the information submitted provided that fcorp a makes a valid election to apply the provisions of the old treaty for the twelve- month period beginning on date and provided that such election extends the applicability of all provisions of the old treaty and since it is concluded in ruling that fcorp a will have reduced its u_s_assets as defined in sec_884 to zero it is concluded that fcorp a’s termination of the branch will trigger a dividend_equivalent_amount as defined in sec_884 to fcorp a for its taxable_year in an amount equal to i the branch’s effectively_connected_earnings_and_profits for its taxable_year plus ii the decrease in fcorp a’s u_s_net_equity between the close of its taxable_year and the close of its taxable_year limited by the amount of fcorp a’s accumulated_effectively_connected_earnings_and_profits as defined in sec_884 as of the close of its taxable_year the provisions of an income_tax treaty between the united_states and the country of residence of the foreign_corporation may exempt a foreign_corporation from the branch_profits_tax or reduce the applicable_rate of tax sec_1_884-1 of the income_tax regulations provides that the branch_profits_tax will not be imposed if a foreign_corporation satisfies the qualified_resident requirements with respect to a country listed in that section so long as the income_tax treaty between the united_states and that country as in effect on date remains in effect and is not modified by subsequent agreement to expressly provide for the imposition of a branch_profits_tax country x is listed in sec_1_884-1 of the income_tax regulations in general the provisions of an income_tax treaty will apply only if the foreign_corporation is a qualified_resident of such foreign_country sec_884 a foreign_corporation is a qualified_resident of its country of residence if it satisfies one of the following requirements it meets both a stock ownership test and a base erosion test it meets a publicly traded corporation test that is whether its stock or the stock of its parent_corporation is primarily and regularly_traded on an established_securities_market in its country of residence or in the united_states or it meets an active trade_or_business test in addition sec_1_884-5 provides that a corporation may be treated as a qualified_resident of its country of residence if it obtains a ruling from the commissioner to that effect a foreign_corporation satisfies the stock ownership base erosion safe_harbor of sec_1_884-5 if more than percent of its stock by value is beneficially owned or is treated as beneficially owned by reason of sec_1_884-5 during at least half of the number of days in the foreign corporation’s taxable_year by one or more qualifying shareholders and if it establishes that less than percent of its income for the taxable_year is used directly or indirectly to make deductible payments in the current taxable_year to persons who are not residents of the foreign_country of which the foreign_corporation is a resident and who are not citizens or residents of the united_states the publicly traded test of sec_884 is satisfied by a foreign_corporation for any taxable_year in which its stock is primarily and regularly_traded as defined in sec_1_884-5 and on one or more established securities markets as defined in sec_1_884-5 in that country or in the united_states or both or at least percent of the total combined voting power of all the classes of stock of such foreign_corporation entitled to vote and at least percent of the total value of the stock of such foreign_corporation is owned directly or by application of sec_1_884-5 by a foreign_corporation that is a resident of the same foreign_country or a domestic_corporation and the stock of such parent_corporation is primarily and regularly_traded on an established_securities_market in that foreign_country or in the united_states or both a foreign_corporation satisfies the active trade_or_business test of sec_1_884-5 only if either it is engaged in the active_conduct_of_a_trade_or_business within the meaning of sec_1_884-5 in its country of residence it has a substantial presence within the meaning of sec_1_884-5 and either a its u s trade_or_business is an integral part as defined by sec_1_884-5 of an active trade_or_business conducted by the foreign_corporation in its country of residence or b in the case of interest received by the foreign_corporation for which a treaty exemption or rate reduction is claimed pursuant to sec_1_884-4 the interest is derived in connection with or is incidental to a trade_or_business described in sec_1_884-5 fcorp a does not meet the requirements of the stock ownership base erosion safe_harbor of sec_1_884-5 and c because its ownership is widely held and fcorp a does not meet the documentation requirements of sec_1_884-5 additionally fcorp a does not expect to meet the base erosion test for because it does not anticipate being able to establish that less than of its income was used to make deductible payments to persons who are not qualified residents of country x or citizens or residents of the united_states the publicly traded test of sec_884 because fcorp a falls into the closely held exception of sec_1_884-5 since it will be beneficially owned by fcorp h which is not a qualifying shareholder for more than days during the calendar_year as a result fcorp a is treated as not meeting the regularly_traded requirement of sec_1_884-5 or the active trade_or_business test of sec_1_884-5 because its u s trade_or_business is not considered an integral part of the active trade_or_business conducted by fcorp a in country x and it is not considered to have a substantial presence in country x consequently fcorp a has requested a ruling under sec_1_884-5 that it will be treated as a qualified_resident of country x for its taxable_year under the ruling procedure of sec_1_884-5 other factors may be considered in determining if fcorp a is a qualified_resident of country x these factors include but are not limited to the extent to which the corporation meets the requirements of sec_1_884-5 through e and the extent to which the u s trade_or_business is dependent on capital assets or personnel of the foreign trade_or_business in this case fcorp a would have met the requirements of the publicly traded test of sec_1_884-5 but for the merger of fcorp a and fcorp g on date f fcorp a does not meet the active trade_or_business test of sec_1 e because its u s trade_or_business is not considered an integral part of the active trade_or_business conducted by fcorp a in country x and it is not considered to have a substantial presence in country x thus fcorp a is able to meet the percent requirement with regard to only two of the three ratios provided for in the substantial_presence_test within the active trade_or_business test approximately f of fcorp a's payroll expenses are incurred for employees and commission agents in country x and approximately g of the value of fcorp a's assets on an adjusted_basis are used or held for use in the active_conduct_of_a_trade_or_business in country x however only h of fcorp a's income is derived from the active_conduct_of_a_trade_or_business in country x and the average of the three ratios does not exceed i although fcorp a satisfies only two of the ratios within the substantial_presence_test fcorp a has a substantial presence in country x in absolute terms fcorp a has country x payroll expense of approximately amount b premium income from its country x operations of approximately amount c and assets of approximately g of the total value of its worldwide assets are held for use in its country x insurance operations in addition fcorp a has been a resident of country x since its date of incorporation over j years ago and has conducted an insurance_business and related businesses since that time fcorp a employs approximately o employees worldwide of whom approximately p are employed at approximately m locations throughout country x the majority of fcorp a’s board_of directors consists of individuals resident in country x based on the information submitted it is our view that fcorp a should be treated as a qualified_resident of country x within the meaning of sec_884 and sec_1_884-5 for its taxable_year this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_98_1 1998_1_irb_7 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances no opinion is expressed concerning the application of the income_tax treaty between the united_states and country x to corp f or about the impact of sec_163 on any disqualified_interest paid_or_accrued by corp f in addition no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate by richard l osborne technician reviewer cc dom corp senior
